755 N.W.2d 631 (2008)
Sam ANDRES, d/b/a Schoolcraft Auto Body, Plaintiff-Appellant,
v.
Tim BROWN, Defendant-Appellee.
Docket No. 136294. COA No. 276473.
Supreme Court of Michigan.
September 19, 2008.
On order of the Court, the application for leave to appeal the March 13, 2008 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we AFFIRM the result reached by the Court of Appeals, but for a different reason. The defendant, who was "the elective or highest appointive executive official of [a] level[] of government ... acting within the scope of his executive authority[,]" MCL 691.1407(5), was absolutely immune from tort liability.